Citation Nr: 0707294	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  99-11 688A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for a herniated 
nucleus pulposes L5-S1 with degenerative disc disease, 
currently evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.


ATTORNEY FOR THE BOARD

M. McBrine, Counsel




INTRODUCTION

The veteran had active military service from July 1982 to 
July 1985 and subsequent reserve service, to include a period 
of reserve service during which he incurred his service 
connected back disability.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, that continued the veteran's evaluation for his 
service-connected back disability at a 60 percent evaluation.  
This claim was remanded for further development in September 
2003, and now returns again before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's most recent VA examination was in July 2002, 
and was only about a year old when the case was previously 
before the Board, but is now over four and a half years old.  
A March 2004 report of private nerve conduction studies, 
found the veteran to have diffuse sensory motor 
polyneuropathy of nerves in both upper and both lower 
extremities.  As neurological findings are part of the 
diagnostic criteria under which the veteran's back disability 
is to be rated, the Board finds that the veteran must be 
provided another examination to determine the current status 
of his service connected back disability, and the severity of 
those defects.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded VA 
orthopedic and neurological examinations 
to determine the extent and severity of 
his service connected low back disability.  
The examiner should review the claims 
folder prior to the examination.  All 
tests and studies, including neurological 
evaluations and X-ray studies deemed 
helpful by the examiner, should be 
conducted in conjunction with the 
examination.  The examiner is specifically 
requested to comment on the neurologic 
manifestations of the degenerative disc 
disease.  Nerves affected and the degree 
of complete or incomplete paralysis in the 
lower extremities caused by the back 
disability should be specified.  The 
examiner should also indicate the number 
of incapacitating episodes the veteran has 
experienced over the past year; i.e., 
those requiring bed rest as prescribed by 
a physician.  

The examiner is also specifically 
requested to comment on findings from 
private neurological testing conducted in 
March 2004, which found diffuse sensory 
motor polyneuropathy, and specifically 
whether these findings are related to the 
veteran's service connected back 
disability.  The claims folder and a copy 
of this REMAND must be made available to 
and reviewed by the examiner prior to the 
examination.  All findings, and the 
reasons and bases for those findings, 
should be set forth in sufficient detail.

2.  Upon completion of the above requested 
development, the RO should readjudicate 
the issue of entitlement to an increased 
evaluation for a low back disability, 
(characterized as a herniated nucleus 
pulposes L5-S1 with degenerative disc 
disease).  

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2006).  Thereafter, the 
case should be returned to the Board, if in order.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005)



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



